Exhibit 10.1
(GRAPHIC) [a57235a5723501.gif]

1.0   PURPOSE       This Change in Control Policy (the “Policy”) is intended to
provide eligible officers of the Company with reasonable continuing financial
security in their employment and position with the Company, without distraction
from uncertainties or risks regarding their employment created by the
possibility of a Change in Control of the Company. This Policy sets forth the
terms and conditions regarding the payment of benefits for eligible officers in
connection with a potential or actual Change in Control of the Company.   2.0  
APPLICABILITY       This Policy applies to such officers of the Company as the
Administrator may designate to participate in the Policy from time to time in
its discretion (collectively, the “Participants”). Any such designation shall be
in writing. The Administrator may remove a Participant from participating in the
Policy at any time by delivering written notice of such removal to the
Participant, provided, however, that such removal will not be effective until
the date that is one (1) year following the date on which the Administrator
delivers written notice of the removal to the Participant.   3.0  
ADMINISTRATION       The Policy will be administered by the Human Resources
Committee of the Board of Directors (the “Committee”) unless the Board of
Directors determines to administer the Policy itself (the Committee or the Board
of Directors, as applicable, in its role administering the Policy is the
“Administrator”). The Administrator may delegate ministerial administrative
duties to one or more officers or employees of the Company.   4.0   POLICY

  4.1.   Eligibility — Subject to a Participant’s employment by the Company
through such time, a Participant is entitled to the benefits described in
Section 4.2 hereof if such Participant’s employment with the Company terminates
by reason of a Qualifying Termination. With respect to such Participant, the
“Effective Date” shall mean the later of (a) the date of the Participant’s
“separation from service” from the Company (within the meaning of
Section 409A(a)(2)(A)(i) of the Internal Revenue Code of 1986, as amended (the
“Code”), and Treasury Regulation Section 1.409A-1(h)) (the “Termination Date”),
and (b) the effective date of the Change in Control.     4.2.   Benefits — With
respect to a Participant meeting the eligibility criteria for severance set
forth in Section 4.1 hereof, subject to Sections 4.9 and 4.10 hereof:

 



--------------------------------------------------------------------------------



 



(GRAPHIC) [a57235a5723502.gif]

  4.2.1   Subject to the Participant signing and not revoking, within thirty
(30) days following the Termination Date, a release and covenant agreement
satisfactory to the Company which may include, but is not limited to,
confidentiality, non-competition, non-solicitation, and no-raid provisions for a
period of twelve (12) months (a “Release”), the Company will pay to the
Participant in a single lump sum cash payment within fifteen (15) days after the
Effective Date, the aggregate amount of:

  4.2.1.1   An amount equal to the product of (x) Participant’s Severance
Multiplier, times (y) the sum of the Participant’s Base Salary plus the
Participant’s Target Annual Bonus;     4.2.1.2   An amount equal to the product
of (x) Participant’s Target Annual Bonus, times (y) a fraction, the numerator of
which is the number of days completed in the then existing fiscal year through
the Termination Date, and the denominator of which is three hundred sixty-five
(365); and     4.2.1.3   An amount equal to the product of (x) the Participant’s
Severance Multiplier, times (y) the annualized cost of the Company-sponsored
medical, dental, and vision insurance benefits in effect as of the Effective
Date for the Participant and his or her enrolled dependents, at a cost equal to
100% of the Company’s premium rate for such benefits at such time.

  4.2.2   The Company will pay to the Participant in a single lump sum cash
payment within fifteen (15) days after the Effective Date, an amount equal to
the sum of the Participant’s earned but unpaid Base Salary, accrued but unpaid
vacation pay and reasonable business expenses incurred but unpaid, in each case,
through the Termination Date.     4.2.3   The Company will provide to the
Participant participation in a Company paid outplacement program for up to one
(1) year following the Effective Date, up to a maximum cost to the Company of
$20,000. The selection of the outplacement assistance firm shall be at the
discretion of the Company. The Participant may not select a cash payment in lieu
of this benefit.

  4.3.   Equity and Long-Term Cash Awards — Subject to Sections 4.9 and 4.10
hereof, in the event of a Change in Control, with respect to each stock option,
restricted stock unit, restricted stock award, and long-term cash award (each,
an “Award”) granted by the Company to the Participant under any of the Company’s
equity or long-term cash award plans (each a “Long-Term Incentive Plan”)

2



--------------------------------------------------------------------------------



 



(GRAPHIC) [a57235a5723503.gif]

  4.3.1   Immediately prior to the consummation of the Change in Control, each
Award that is not assumed or substituted with an equivalent award by the
successor corporation in the Change in Control (or a parent or subsidiary of
such successor corporation) shall become fully vested and, with respect to stock
options, exercisable and all forfeiture restrictions on any or all of such
Awards shall lapse, and any performance targets applicable to such Awards shall
be treated as satisfied.     4.3.2   If the Participant’s employment with the
Company terminates by reason of a Qualifying Termination, upon the Effective
Date, each Award that is assumed or substituted with an equivalent award by the
successor corporation in the Change in Control (or a parent or subsidiary of
such successor corporation) and that generally remains outstanding following
such Change in Control shall become fully vested and, with respect to stock
options, exercisable and all forfeiture restrictions on any or all of such
Awards shall lapse, and any performance targets applicable to such Awards shall
be treated as satisfied. In addition, with respect to any such Awards that are
stock options, such stock options shall remain outstanding and exercisable until
the earliest to occur of: (i) later of the second anniversary of the Effective
Date or such later expiration date as provided by the terms of the applicable
Long-Term Incentive Plan and/or the Participant’s award agreement for such stock
options, or (ii) the stated expiration of the stock option.

  4.4.   Executive Physical Examination Program — Participation in the Company’s
Executive Physical Examination Program will cease on the Termination Date.    
4.5.   Retirement Plans — A Participant’s participation in the Company’s
retirement plan(s) and deferred compensation plan(s) will cease on the
Termination Date. Payment of accrued benefits and account balances in these
plans will be made in accordance with the plans’ provisions and the
Participant’s distribution election forms on file as of the Termination Date.

  4.6.   Mitigation of Benefits — The Participant will not be obligated to seek
other employment in mitigation of the amounts payable or arrangements made under
this Policy. Obtaining any other employment will in no event affect any of the
Company’s obligations to make payments and arrangements referenced within this
Policy.     4.7.   Effect of Other Arrangements — This Policy applies to certain
terminations of a Participant’s employment with the Company, either (a) within
twenty-four (24)

3



--------------------------------------------------------------------------------



 



(GRAPHIC) [a57235a5723504.gif]

      months after the effective date of a Change in Control, (b) or during the
period commencing on the execution of a letter of intent or definitive agreement
that results in the consummation of a Change in Control within six (6) months
after the execution of such letter or agreement and ending on the date that the
Change in Control occurs. To the extent that the Participant becomes entitled to
accelerated vesting, extended exercisability and/or severance payments and
benefits under this Policy, as applicable, the terms and conditions of this
Policy shall control such payments and/or benefits in their entirety and such
payments and/or benefits shall supersede and replace any comparable accelerated
vesting, exercisability and/or severance benefits, as applicable, that the
Participant would otherwise be entitled to receive under the terms of any other
employment, severance or similar agreements, plans or arrangements with the
Company in connection with a Change in Control or any Qualifying Termination,
including without limitation, under the Company’s Executive Officer Severance
Policy, unless the Participant is entitled to receive greater payments and/or
benefits under an applicable employment agreement, in which case the Participant
may elect to receive such payments and/or benefits in lieu of the payments
and/or benefits provided hereunder. No termination of a Participant’s employment
shall be covered under both this Policy and the Company’s Executive Officer
Severance Policy. In no event shall the provisions of this Policy result in the
duplication of payments or benefits payable or provided to a Participant.    
4.8.   Authority — The Administrator maintains the right to modify or terminate
this Policy at any time, with or without prior notification to any Participant;
provided, however, that no such modification or termination will take effect
until twelve (12) months after the date of such modification or termination,
unless the Administrator determines that an earlier effective date is
(a) necessary or appropriate pursuant to Section 4.9 hereof or (b) will not
materially reduce the benefits or potential benefits intended to be made
available under the Policy to any Participant.     4.9.   Section 409A — The
payments and benefits under this Policy are not intended to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code. Notwithstanding any provision of this Policy to the contrary, in the event
that the Company determines that any payments or benefits payable hereunder may
be subject to Section 409A of the Code, the Company may adopt such amendments to
this Policy or take any other actions that the Company determines are necessary
or appropriate to (i) exempt such payments and benefits from Section 409A of the
Code and/or preserve the intended tax treatment of such payments or benefits, or
(ii) comply with the requirements of Section 409A of the

4



--------------------------------------------------------------------------------



 



(GRAPHIC) [a57235a5723505.gif]

      Code and related Department of Treasury guidance and thereby avoid the
application of penalty taxes under Section 409A of the Code.        
Notwithstanding anything to the contrary in this Policy, no compensation or
benefits shall be paid to the Participant during the 6-month period following
the Participant’s “separation from service” (within the meaning of Section
409A(a)(2)(A)(i) of the Code if the Company determines that paying such amounts
at the time or times indicated in this Policy would be a prohibited distribution
under Section 409A(a)(2)(B)(i) of the Code. If the payment of any such amounts
is delayed as a result of the previous sentence, then on the first business day
following the end of such 6-month period (or such earlier date upon which such
amount can be paid under Section 409A of the Code without resulting in a
prohibited distribution, including as a result of the Participant’s death), the
Company shall pay the Participant a lump-sum amount equal to the cumulative
amount that would have otherwise been payable to the Participant during such
period.     4.10.   Section 280G

  4.10.1   Notwithstanding anything to the contrary in this Policy, any payment
or benefit received or to be received by the Participant in connection with a
“change in control event” that would constitute a “parachute payment” (each
within the meaning of Code Section 280G), whether payable pursuant to the terms
of this Policy or any other plan, arrangements or agreement with the Company
(collectively, the “Total Payments”), shall be reduced to the least extent
necessary so that no portion of the Total Payments shall be subject to the
excise tax imposed by Section 4999 of the Code, but only if, by reason of such
reduction, the Net After-Tax Benefit received by the Participant as a result of
such reduction will exceed the Net After-Tax Benefit that would have been
received by the Participant if no such reduction was made. If excise taxes may
apply to the Total Payments, the foregoing determination will be made by a
nationally recognized accounting firm (the “Accounting Firm”) selected by the
Company The Company will direct the Accounting Firm to submit any such
determinations and detailed supporting calculations to both any affected
Participant and the Company within thirty (30) days after the Effective Date or
such other date on which a payment becomes due.     4.10.2   If the Accounting
Firm determines that a reduction in payments is required by this Section 4.10,
the Total Payments shall be reduced in the following order: (A) reduction of any
cash severance payments otherwise payable to

5



--------------------------------------------------------------------------------



 



(GRAPHIC) [a57235a5723506.gif]

      the Participant that are exempt from Section 409A of the Code;
(B) reduction of any other cash payments or benefits otherwise payable to the
Participant that are exempt from Section 409A of the Code, but excluding any
payments attributable to any acceleration of vesting or payments with respect to
any equity award that are exempt from Section 409A of the Code; (C) reduction of
any other payments or benefits otherwise payable to the Participant on a
pro-rata basis or such other manner that complies with Section 409A of the Code,
but excluding any payments attributable to any acceleration of vesting and
payments with respect to any equity award that are exempt from Section 409A of
the Code; and (D) reduction of any payments attributable to any acceleration of
vesting or payments with respect to any equity award that are exempt from
Section 409A of the Code, in each case beginning with payments that would
otherwise be made last in time.     4.10.3   If applicable, the Participant and
the Company will each provide the Accounting Firm access to and copies of any
books, records and documents in their respective possession, reasonably
requested by the Accounting Firm, and otherwise cooperate with the Accounting
Firm in connection with the preparation and issuance of the determinations and
calculations contemplated by this Section 4.10. The fees and expenses of the
Accounting Firm for its services in connection with the determinations and
calculations contemplated by this Section 4.10 will be borne by the Company.

  4.11.   Return of Payment — Notwithstanding anything to the contrary in this
Policy, if the Participant receives any severance payments or other benefits
under this Policy and the Company subsequently determines that the Participant
had engaged in conduct which constituted Cause for the termination of his
employment by the Company prior to the Termination Date, the Participant shall
reimburse the Company for all payments and the value of all benefits received by
the Participant which would not have been made if the Participant’s employment
had been terminated by the Company for Cause with interest at the US Prime Rate
as published by Bloomberg Finance L.P., compounded annually, from the date such
payments or benefits were made until the date of repayment.     4.12.  
Arbitration — With respect to any Participant, any controversy or claim arising
out of or relating to this Policy shall be submitted to binding arbitration. By
agreeing to arbitrate, the Participant agrees to waive the Participant’s right
to a jury trial. The arbitration will be conducted in accordance with this
Policy, the Federal Arbitration Act and the Employment Arbitration Rules of the
American

6



--------------------------------------------------------------------------------



 



(GRAPHIC) [a57235a5723507.gif]

      Arbitration Association, as in effect at the time of any arbitration
pursuant to this Policy (the “AAA Rules”). In the event of a conflict, the
provisions of the AAA Rules will control, except where those AAA Rules conflict
with this Policy, in which case this Policy will control. The arbitration shall
be conducted before a single neutral arbitrator, regardless of the size of the
dispute, to be selected as provided in the AAA Rules. The arbitration shall be
commenced and held in Orange County, California. Any issue concerning the
location of the arbitration, the extent to which any dispute is subject to
arbitration, the applicability, interpretation, or enforceability of these
procedures, including any contention that all or part of these procedures are
invalid or unenforceable, and any discovery disputes, shall be resolved by the
arbitrator. No potential arbitrator may serve on the panel unless he or she has
agreed in writing to be bound by these procedures. To the extent state law is
applicable, the arbitrator shall apply the law of California. Each party will,
upon the written request of the other party, promptly provide the other with
copies of all documents on which the producing party may rely in support of or
in opposition to any claim or defense and a report of any expert whom the
producing party may call as a witness in the arbitration hearing. Additional
discovery shall be conducted as permitted by the AAA Rules or as may be ordered
by the arbitrator upon a showing of good cause. All aspects of the arbitration
shall be treated as confidential and neither the parties nor the arbitrator may
disclose the existence, content or results of the arbitration, except as
necessary to comply with legal or regulatory requirements, or to enforce any
ruling or award. Before making any such disclosure, a party shall give written
notice to all other parties and shall afford such parties a reasonable
opportunity to protect their interests. The parties shall share all fees and
costs payable to the arbitrator or AAA equally, except that the Company will pay
all fees and costs that are unique to arbitration and/or in excess of the costs
that would be incurred if the action were filed in a court of competent
jurisdiction. All attorneys’ fees, witness fees and other costs shall be paid by
the party that incurs those costs and expenses, except to the extent that a
party is entitled to recover those costs or expenses under applicable law. The
result of the arbitration shall be rendered in writing and shall be binding on
the parties and judgment on the arbitrators’ award may be entered in any court
having jurisdiction.

5.0   RESPONSIBILITIES   6.0   PROCEDURES   7.0   RELATED DOCUMENTS   8.0  
DEFINITIONS

7



--------------------------------------------------------------------------------



 



(GRAPHIC) [a57235a5723508.gif]

    For purposes of this Policy, the following terms will have the meanings set
forth below:

  8.1.   “Base Salary” means, as of the Effective Date, the fixed annual cash
compensation that is generally paid in substantially equal periodic payments
over the course of the 12-month period approximating the calendar year.     8.2.
  “Cause” means the occurrence of any one or more of the following:

  8.2.1   any willful, material violation by the Participant of any law or
regulation applicable to the business of the Company, the Participant’s
conviction for, or guilty plea to, a felony or a crime involving moral
turpitude, or any willful perpetration by the Participant of a common law fraud,
    8.2.2   any material breach by the Participant of any provision of any
agreement or understanding between the Company and the Participant regarding the
terms of the Participant’s service as an employee, officer, director or
consultant to the Company, including without limitation, the willful and
continued failure or refusal of the Participant to perform the material duties
required of such Participant as an employee, officer, director or consultant of
the Company, other than as a result of having a disability, or a breach of any
applicable invention assignment and confidentiality agreement or similar
agreement between the Company and the Participant,     8.2.3   Participant’s
willful disregard of the policies of the Company so as to cause loss, damage or
injury to the property, reputation or employees of the Company,     8.2.4  
failure by Participant to substantially perform, or gross negligence in the
performance of Participant’s duties after there has been delivered to
Participant written demand for performance which describes the specific
deficiencies in Participant’s performance and the specific manner in which
performance must be improved, and which provides 30 days from the date of notice
to remedy performance deficiencies subject to remedy; or     8.2.5   any other
misconduct by the Participant which is materially injurious to the financial
condition or business reputation of, or is otherwise materially injurious to,
the Company.

  8.3.   “Change In Control” means the occurrence of any one of the following
events:

  8.3.1   any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities and Exchange Act of 1934 (the “Exchange Act”)) becomes the

8



--------------------------------------------------------------------------------



 



(GRAPHIC) [a57235a5723509.gif]

      “beneficial owner” (as defined in Rule 13d-3 of the Exchange Act),
directly or indirectly, of securities of Ingram Micro Inc. representing 35% or
more of the total voting power represented by Ingram Micro Inc.’s
then-outstanding voting securities;     8.3.2   the consummation of the sale or
disposition by Ingram Micro Inc. of all or substantially all of Ingram Micro
Inc.’s assets;     8.3.3   the consummation of a merger or consolidation of
Ingram Micro Inc. with any other corporation, other than a merger or
consolidation which would result in the voting securities of Ingram Micro Inc.
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least fifty percent (50%) of the total voting
power represented by the voting securities of Ingram Micro Inc. or such
surviving entity or its parent outstanding immediately after such merger or
consolidation or     8.3.4   any other transaction which qualifies as a
“corporate transaction” under Section 424(a) of the Code wherein the
stockholders of Ingram Micro Inc. give up all of their equity interest in Ingram
Micro Inc. (except for the acquisition, sale or transfer of all or substantially
all of the outstanding shares of Ingram Micro Inc.).

      Notwithstanding the foregoing, if a Change in Control constitutes a
payment event with respect to any benefit payable under this Policy which
provides for the deferral of compensation that is subject to Section 409A of the
Code, to the extent required to avoid the imposition of additional taxes under
Section 409A of the Code, the transaction or event described in this
Section 8.3, with respect to such benefit shall only constitute a Change in
Control for purposes of the payment timing of such benefit if such transaction
also constitutes a “change in control event,” as defined in Treasury Regulation
§1.409A-3(i)(5).     8.4.   “Company” means Ingram Micro Inc., a Delaware
corporation, and its wholly owned subsidiaries and affiliates. Company also
means Ingram Micro Inc.’s predecessor companies and their wholly-owned
subsidiaries and affiliates.     8.5.   “Good Reason” means a

  8.5.1   a material diminution in the Participant’s authority, duties and
responsibilities,

9



--------------------------------------------------------------------------------



 



(GRAPHIC) [a57235a5723510.gif]

  8.5.2   a material diminution in the Participant’s annual base salary or
Participant’s aggregate incentive compensation opportunities (unless balanced by
an increase in base salary),     8.5.3   any action or inaction that constitutes
a material breach by the Company of this Policy with respect to the Participant;
or     8.5.4   a material change by the Company in the geographic location of
the Participant’s principal place of employment (defined for this purpose to
mean a change in which the Participant’s place of employment is more than fifty
(50) miles from the Participant’s place of employment immediately prior to the
Change in Control, provided that such change results in an increase in the
distance from the Participant’s principal residence immediately prior to the
Change in Control, except for required travel on the Company’s business to an
extent substantially consistent with the Participant’s business travel
obligations immediately prior to the Change in Control);

      provided, however, Good Reason shall not exist unless and until the
Participant satisfies the notice and cure period provisions set forth below. The
Participant must provide a notice of termination to the Company within ninety
(90) days of the initial existence of the condition, event or circumstance that
constitutes Good Reason. Upon receipt of such notice, the Company shall have
thirty (30) days during which it may remedy the condition, event or circumstance
that constitutes Good Reason, and if not so cured, the Participant shall
terminate his or her employment with the Company upon the expiration of the
Company’s period to remedy the condition, event or circumstance that constitutes
Good Reason. If the Company remedies such condition, event or circumstance, then
the Participant shall not be entitled to terminate employment with the Company
for Good Reason.     8.6.   “Net After-Tax Benefit” means (i) the Total Payments
that the Participant becomes entitled to receive from the Company which would
constitute “parachute payments” within the meaning of Code Section 280G, less
(ii) the amount of all federal, state and local income and employment taxes
payable with respect to the Total Payments, calculated at the maximum applicable
marginal income tax rate, less (iii) the amount of excise taxes imposed with
respect to the Total Payments under Section 4999 of the Code.     8.7.  
“Qualifying Termination” means a termination of a Participant’s employment with
the Company by the Company without Cause or by the Participant for Good

10



--------------------------------------------------------------------------------



 



(GRAPHIC) [a57235a5723511.gif]

      Reason, either (a) within twenty-four (24) months after the effective date
of a Change in Control, (b) or during the period commencing on the execution of
a letter of intent or definitive agreement (an “Agreement”) that results in the
consummation of a Change in Control within six (6) months after the execution of
such Agreement and ending on the date that the Change in Control occurs.    
8.8.   “Severance Multiplier” means

  8.8.1   two (2), with respect to the Chief Executive Officer, and     8.8.2  
one and one half (1.5), with respect to all Participants other than the Chief
Executive Officer.

  8.9.   “Target Annual Bonus” means the Participant’s annual base salary in
effect on the Effective Date multiplied by the incentive award percentage
applicable to such Participant’s salary grade or position as specified in the
Company’s annual Executive Incentive Award Plan in effect for the fiscal year in
which the Effective Date occurs.

9.0   REVISION HISTORY

  9.1.   Adopted September 7, 2010

11